United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 96-3201
                                    ___________

Pamela J. Heintzelman,                   *
                                         *
              Appellant,                 *
                                         *   Appeal   from   the    United   States
District
      v.                                 *   Court for the Eastern District of
Missouri.
                                    *
Marvin Runyon, Postmaster General; *                               [PUBLISHED]
Joseph Fagan, Postmaster; Michael   *
Chirco, Supervisor                  *
                                    *
           Appellees.               *
                               ___________

                                 Submitted: May 21, 1997
                                     Filed: July 23, 1997
                                    ___________

Before BEAM, FRIEDMAN,1 and LOKEN, Circuit Judges
                               ___________

PER CURIAM.

      In this employment discrimination case, the district court2 granted
judgment as a matter of law against Pamela Heintzelman on her disability
discrimination claims and




      1
      The Honorable Daniel M. Friedman, Circuit Judge for the United States Court
of Appeals for the Federal Circuit, sitting by designation.
      2
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
denied her motion for a new trial after a jury found against her on her
gender discrimination claims. We affirm.

I.    BACKGROUND
      Heintzelman, a letter carrier with the St. Peters, Missouri, Post
Office, suffered an on-the-job back injury.       For the next year, she
performed only light duty, worked reduced hours or was off work altogether.
While on disability leave, Heintzelman continued to draw her salary.
During this time, Postal Investigators videotaped Heintzelman traveling to
and participating in five dog shows in four states.          On the tapes
Heintzelman can be seen bending and stooping, running, standing for long
periods, and doing a victory dance after her dog performed well. Post
Office supervisors reviewed the tapes, concluded that Heintzelman had
misrepresented her ability to work, and discharged her. Heintzelman sued,
alleging that her discharge violated Title VII, the Americans with
Disabilities Act (ADA), the Rehabilitation Act and the Missouri Human
Rights Act (MHRA).

      Heintzelman's claims were tried to a jury. At the conclusion of the
evidence, the district court granted Runyon's3 motion for judgment as a
matter of law (JAML) on the disability claims because Heintzelman had not
established that she suffered a disability. The jury returned a defense
verdict on the remaining claims, and the district court denied
Heintzelman's motion for a new trial. Heintzelman appeals.

II.   DISCUSSION

      Heintzelman asserts that the district court erred in granting JAML
on her disability discrimination claims. We review a court's grant of JAML
de novo, using the same standards as the trial court. Wood v. Minnesota
Mining and Mfg. Co., 112 F.3d
3
      The other defendants were dismissed before trial. That ruling is not appealed.
                                       -2-
306, 309 (8th Cir. 1997). JAML may be granted when "a party has been fully
heard on an issue and there is no legally sufficient evidentiary basis for
a reasonable jury to find for that party on that issue." Fed. R. Civ. P.
50(a)(1). In this case, the district court concluded that Heintzelman had
not established that she was statutorily disabled, a predicate to recovery
under the ADA, the Rehabilitation Act and the MHRA.4 To prove she was
disabled, Heintzelman had to present evidence that her physical impairment
substantially limited one or more of her major life activities. Aucutt v.
Six Flags Over Mid-America, Inc., 85 F.3d 1311, 1319 (8th Cir. 1996)
(angina, high blood pressure and coronary artery disease are not
disabilities unless they limit major life activities). This she failed to
do.

      Heintzelman claims that she is limited in the major life activities
of walking, bending, twisting and sitting for long periods of time.
However, these complaints are graphically belied by the videotapes showing
Heintzelman engaging in several of these acts while at the dog shows. No
reasonable jury could credit Heintzelman's assertions after viewing the
tapes.

      Alternatively, Heintzelman argues that she was substantially limited
in the life activity of working.      She points to the work restrictions
prescribed by her doctor as evidence for this claim.         However, that
recommendation contemplates Heintzelman's eventual return to her normal
duties. Statutory disability requires permanent or long-term limitations.
29 C.F.R. app. § 1630.2(j) ("temporary, non-chronic impairments of short
duration, with little or no long term or permanent impact, are usually not
disabilities"). Heintzelman's asserted inability to work while recovering
from surgery




      4
       All three statutes analyze disability in the same way. Compare 29 U.S.C. §
706(7) (Rehabilitation Act) with 42 U.S.C. § 12102(2) (ADA) and Mo. Rev. Stat. §
213.010(10) (MHRA). See also Allison v. Department of Corrections, 94 F.3d 494,
497 (8th Cir. 1996) (analysis under ADA and Rehabilitation Act is "interchangeable.")
and Sedalia #200 Sch. Dist. v. Missouri Comm'n. on Human Rights, 843 S.W.2d 928,
930 (Mo. App. 1992) (federal discrimination law may guide MHRA claims).

                                         -3-
is simply not evidence of a permanent impairment. McDonald v. Pennsylvania
Dep't of Public Welfare, 62 F.3d 92, 96-97 (3d Cir. 1995) (recuperation
after abdominal surgery not disability); Evans v. City of Dallas, 861 F.2d
846, 852-53 (5th Cir. 1988) (knee injury that required surgery not
disability).

      Furthermore, to be deemed limited in the activity of working,
Heintzelman must establish that she was unable "to perform either a class
of jobs or a broad range of jobs in various classes."        29 C.F.R. §
1630.2(j)(3)(i).      Heintzelman made no such showing, and, in fact,
testified that she obtained a new job sorting mail two weeks after her
termination. This testimony establishes that Heintzelman's impairment in
"working" was of a limited duration. Since Heintzelman failed to present
legally sufficient evidence that she was disabled,5 the district court
correctly granted JAML on these claims.

      We have examined the remainder of Heintzelman's arguments and find
them to be without merit.

III. CONCLUSION

      The district court's grant of JAML and denial of the motion for a new
trial are affirmed.

      A true copy.

            ATTEST:

                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      5
       We express no opinion on whether Heintzelman qualifies as disabled based on
a perceived impairment, because that issue was not argued on appeal.

                                       -4-